Crew III, J.
(dissenting). We respectfully dissent. “A child’s unsworn out-of-court statement relating to abuse or neglect may be introduced into evidence at a fact-finding hearing and, if sufficiently corroborated, will support a finding of abuse or neglect * * *” (Matter of Stephen GG., 279 AD2d 651, 652 [citation omitted]). To that end, Family Court Act § 1046 (a) (vi) broadly provides that “[a]ny other evidence tending to support the reliability of the previous statements * * * shall be sufficient corroboration,” and the case law makes clear that such corroboration may take many forms, including medical evidence (see, Matter of Jessica Y., 206 AD2d 598, 600), validation testimony from an expert who has investigated the allegations of abuse (see, Matter of Vincent I., 205 AD2d 878, 879), cross statements of siblings who witnessed or experienced the abuse (see, Matter of Akia KK., 282 AD2d 839, 840; Matter of Kelly F., 206 AD2d 227, 229-230), evidence of a dramatic change in the child’s behavior and/or episodes of sexual “acting out” (Matter of Stephen GG., supra at 653) and the child’s detailed, in-court testimony subject to cross-examination, even if such testimony is not given under oath (see, Matter of Jared XX., 276 AD2d 980, 981-982; Matter of Christa H., 267 AD2d 586, 587).
Turning to the record before this Court, it is apparent that the majority is persuaded to some degree (as was Family Court) by the consistent nature of Arielle’s disclosures to her great aunt, the police investigator and the child protective caseworker. This Court repeatedly has held, however, that “the mere repetition of an accusation by a child is not sufficient to corroborate his or her prior statement” (Matter of Jared XX., supra at 981; see, Matter of Stephen GG., supra at 653; Matter of Douglas NN, 277 AD2d 749, 750; Matter of Keala XX., 217 AD2d 745, 746). Stated another way, the fact that Arielle repeated the same allegations of abuse to a number of individuals does not constitute sufficient corroboration of her out-of-court statements. Nor is it significant that the individuals to whom Arielle made such disclosures believed her, as such individuals plainly cannot vouch for the child’s credibility (see, Matter of Kelly F., supra at 229).
As to the remaining evidence adduced at the hearing, although respondent did not testify, “thereby permitting Family *679Court to draw the strongest inference against him as the opposing evidence would allow” (Matter of Jared XX., supra at 983), and offered a less than unequivocal denial of the allegations (see, Matter of Douglas NN., supra at 750),* we do not read respondent’s written statement in as inculpatory a light as the majority. In any event, such proof must be balanced against the testimony offered by Arielle’s mother and great aunt, respectively, attesting to Arielle’s propensity for lying, albeit with regard to events unrelated to the allegations of abuse.
Finally, we note that no medical or expert validation testimony was offered at the hearing, and while Arielle did testify, she did so in camera and was not cross-examined by respondent’s attorney. Moreover, although the record reflects that there had been episodes of sexual “acting out,” at least some of these episodes predated the alleged incident with respondent, during which time Arielle had access to and had watched pornographic movies. It also appears that Arielle previously had accused a babysitter of fondling her in a similar manner. Thus, there were other avenues via which Arielle could have become sexualized at such an early age {see, Matter of Stephen GG., supra at 653). In short, based upon our review of the record as a whole, we simply cannot say that Arielle’s out-of-court statements were sufficiently corroborated and, accordingly, we would reverse Family Court’s finding of abuse and dismiss the underlying petition.
Mercure, J.P., concurs. Ordered that the order is affirmed, without costs.

 Respondent recounted the events of the evening leading up to the episode of alleged abuse in a manner consistent with the child’s recollection of such events, excluding the actual touching. By all accounts, respondent was highly intoxicated on the evening in question, and he claimed to have no recollection of the child being in bed with him.